Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-21-00049-CV

                   IN THE INTEREST OF S.R.F. and S.W.F., Children

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA00061
                       Honorable Mary Lou Alvarez, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, Father’s appeal is DISMISSED AS
MOOT, and the judgment is AFFIRMED. Costs are taxed against appellants. See TEX. R. APP. P.
43.4.

      SIGNED August 25, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice